DETAILED ACTION
This is an office action on the merits in response to the communication filed on 5/09/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 7, 15, and 21 are canceled.  Claims 1-6, 8-14, and 16-20 have been amended.  Claims 22-23 are new addedly claims.  Claims 1-6, 8-14, 16-20, and 22-23 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
In response to Applicant’s response filed on 5/09/2022, Examiner realizes that there are a few errors made on the non-final action issued on 2/04/2022, for example stating allowable subject matter on claim 5, 8, 9, 11, 15, and 18.  As such, Examiner decides to reissue a second non-final action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C 103 as being obvious over Zinder (US20170005804A1; hereinafter “Zinder”) in view of Developer Guide - Bitcoin (https://web.archive.org/web/20160604111012/https://bitcoin.org/en/developer-guide; hereinafter “Developer Guide”).
With respect to claim 1 & 20
Zinder teaches the limitations of:
Autonomous computing agent performing as a node on a blockchain, the autonomous computing agent comprising: at least one processor; and memory comprising computer-executable instruction that, as a result of execution by the at least one processor, cause the autonomous computing agent to (see [0146].):
Traverse the blockchain to identify at least one transaction (Tx) on the blockchain which the at least one transaction (Tx) comprises: an unspent transaction output (UTXO) relating to a tokenized asset associated with an asset controller ([0062-0063], after creation of the asset and its corresponding data, then a blockchain transaction 701 is generated to initialize and/or enable “asset” 708 to issue new shares. Blockchain transaction 701 thus “sends” an amount of crypto-currency from the unique identifier associated with the private exchange 700 to the unique identifier that was created for the asset 708. This transaction 701 includes the public key of the private exchange 700 and is digitally signed by the private key of the private exchange 701 (e.g., as with a normal blockchain transaction). As a result of blockchain transaction 701, an amount of crypto-currency (e.g., satoshis in a bitcoin example) is associated with the unique identifier of the asset (e.g., as an unspent output). The asset, by using its associated private key, may then “issue” a quantity of the newly created asset by having the crypto-currency amount “carry” (e.g., as a colored coin or the like) the asset as part of the blockchain transaction. In certain example embodiments, transaction 701 may be added to the ledger store 606. However, in other embodiments it is not added to the ledger store 606 because this transaction does not move the asset from one entity or participant (e.g., the unique identifiers associated with that entity) to another.   Once there is an unspent amount of crypto-currency associated with asset 708, it may then “issue” shares of the asset and have transactions of the issuance verified by the blockchain (e.g., as originating from the asset 708); see [0072 and 0124] for tokenized asset); and 
an input that spends an output of a previous transaction that is locked by a redeem script hash ([0015], A second blockchain transaction is generated using, as an input, output data from a previously generated blockchain transaction. The output of the second blockchain transaction includes the value of at least some of the quantity value that is to be allocated to the another participant identifier; [0067], A constructed issuance transaction may take an asset identifier as an input and have, as outputs, the asset identifier, an amount of the asset, participant identifier (e.g., a blockchain address). In certain examples, a script address may also be provided (e.g., that specifies a hash of an unlocking script).);
notifying the asset controller, at a notification address of the asset controller, of the incomplete blockchain transaction (para [0098] describes user being notified; para [0126-0127] describes asset controller at a notification address of the asset controller.)

Zinder does not explicitly disclose, but Developer Guide teaches:
for each identified transaction (Tx), generating an incomplete blockchain transaction comprising:
a first output comprising a copy of the redeem script hash (Under “P2SH Scripts” section, The basic P2SH workflow, illustrated below, looks almost identical to the P2PKH workflow. Bob creates a redeem script with whatever script he wants, hashes the redeem script, and provides the redeem script hash to Alice. Alice creates a P2SH-style output containing Bob’s redeem script hash. When Bob wants to spend the output, he provides his signature along with the full (serialized) redeem script in the signature script. The peer-to-peer network ensures the full redeem script hashes to the same value as the script hash Alice put in her output; it then processes the redeem script exactly as it would if it were the primary pubkey script, letting Bob spend the output if the redeem script does not return false.);
a second output that is modifiable only by the asset controller to specify a recipient for the second output (see at least section “Signature Hash Types” - SIGHASH_NONE signs all of the inputs but none of the outputs, allowing anyone to change where the satoshis are going unless other signatures using other signature hash flags protect the outputs.)
wherein the second output of the incomplete blockchain transaction, when spent, transfers an amount of currency or value, such as cryptocurrency or tokenised funds, to a recipient  (Under “Issuing Refund” section, Alice wants to buy a widget from Bob, so Bob gives Alice a price and Bitcoin address.  Alice opens her wallet program and sends some satoshis to that address. Her wallet program automatically chooses to spend those satoshis from one of its unspent outputs, an output corresponding to the Bitcoin address mjSk1Ny9spzU2fouzYgLqGUD8U41iR35QN.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of with the teaching of Developer Guide as they relate to a system/method of managing blockchain transaction.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Zinder offers the embodiment of utilizing distributed blockchain computing system for resource tracking and provenance management.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of distributed blockchain computing system for resource tracking and provenance management as disclosed by Zinder to the methods of defining an incomplete/unspent blockchain transaction as taught by Developer Guide for the predicated result of improved systems and methods of controlling blockchain transfer.

With respect to claim 2
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: sending the incomplete blockchain transaction to the asset controller (see [0095-0098])

With respect to claim 3
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: the incomplete blockchain transaction is incomplete in that it is missing a required cryptographic signature (see [0118], An electronic document may have a required number of signatures or signature blocks that must be fulfilled for the document to be considered executed. In the example shown in FIG. 5, electronic contract 1002 requires 4 different signatures. As shown in FIG. 5, computers associated with entities 1, 2, 3, and 4 communicate (e.g., via electronic data messages) with centralized computer system 1000 to provide electronic signatures that are applied to electronic contract 1002.)

With respect to claim 4
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: the incomplete blockchain transaction further comprises: an input that spends the unspent transaction output (UTXO) ([0083], the processor 608 can be programmed to create a blockchain transaction made up of multiple inputs and outputs (such as the transaction shown in FIG. 7B). Generally, inputs can be the unspent outputs associated with a public address (a unique identifier)—which can be a participant identifier or the identifier for the asset. A transaction can be a combination of unspent outputs and new outputs that are directed to new public addresses (e.g., the address that the transaction is being “sent” to).); 
an input that spends an output of another transaction so as to transfer the amount of value or currency to the asset controller (see [0091]) 

With respect to claim 5
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Developer Guide further teaches: modifying the second output of the incomplete blockchain transaction so as to include a cryptographic signature (Under “Transactions”, An input uses a transaction identifier (txid) and an output index number (often called “vout” for output vector) to identify a particular output to be spent. It also has a signature script which allows it to provide data parameters that satisfy the conditionals in the pubkey script.)

With respect to claim 6
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: identifying the at least one transaction (Tx) involves traversing the blockchain to arrive at a blockchain transaction that comprises the unspent transaction output (UTXO) relating to the tokenized asset (see at least [0056])

With respect to claim 8
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Developer Guide further teaches: completing the incomplete blockchain transaction by specifying the recipient for the second output to result in a completed transaction (see “Transactions” section,  Once Alice has the address and decodes it back into a standard hash, she can create the first transaction. She creates a standard P2PKH transaction output containing instructions which allow anyone to spend that output if they can prove they control the private key corresponding to Bob’s hashed public key. These instructions are called the pubkey script or scriptPubKey), and submitting the completed transaction to the blockchain (Alice broadcasts the transaction and it is added to the block chain. The network categorizes it as an Unspent Transaction Output (UTXO), and Bob’s wallet software displays it as a spendable balance.)

With respect to claim 9
The combination of Zinder and Developer Guide teaches the limitations of claim 8.  Developer Guide further teaches: the recipient is specified using a cryptographic key  (see “Transactions” section,  Once Alice has the address and decodes it back into a standard hash, she can create the first transaction. She creates a standard P2PKH transaction output containing instructions which allow anyone to spend that output if they can prove they control the private key corresponding to Bob’s hashed public key. These instructions are called the pubkey script or scriptPubKey).

With respect to claim 10
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: the tokenized asset is represented on the blockchain as a token provided within the metadata in a script (see [0054 & 0065-0068])

With respect to claim 11
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: the incomplete blockchain transaction comprises a signature type that requires that all inputs are signed but none of the outputs are signed, wherein the signature type is the Bitcoin SIGHASHNONE signature type or a functionally equivalent signature type from an alternative blockchain protocol (Under “Signature Hash Types” section, The various options for what to sign are called signature hash types. There are three base SIGHASH types currently available: …..SIGHASH_NONE signs all of the inputs but none of the outputs, allowing anyone to change where the satoshis are going unless other signatures using other signature hash flags protect the outputs..)

With respect to claim 12
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Developer Guide further teaches: spending the unspent transaction output (UTXO) to transfer the tokenised asset to a recipient address (Under “Issuing Refund” section, Alice wants to buy a widget from Bob, so Bob gives Alice a price and Bitcoin address.  Alice opens her wallet program and sends some satoshis to that address. Her wallet program automatically chooses to spend those satoshis from one of its unspent outputs, an output corresponding to the Bitcoin address mjSk1Ny9spzU2fouzYgLqGUD8U41iR35QN.)

With respect to claim 13
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: spending the output of the previous transaction to transfer or re-issue ownership of the tokenized asset (see [0062-0063])

With respect to claim 14
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: the amount of cryptocurrency associated with the second output is calculated by a computing resource in accordance with one or more rules provided in a smart contract (see [0131-0132])

With respect to claim 16
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: sending a signal and/or an electronic notification to the notification address that is provided as metadata within an unlocking script of an input of a transaction (Txi) on the blockchain ([0098], if the processor determines that the source participant does not own sufficient quantity the transaction will be aborted and the order submitting user notified; see also [0067] for “… metadata within an unlocking script….”; see also [0127], The permanent record is stored as a transaction on the blockchain. The blockchain transaction that is created may include the following information regarding the transaction between the issuer and investor entities:….. 8) data or hashes for every signature that was executed (e.g. the contract name, the signer, timestamp, and additional metadata associated with the electronic signature),…)

With respect to claim 17
The combination of Zinder and Developer Guide teaches the limitations of claim 16.  Zinder further teaches: the signal and/or the electronic notification provides a prompt, trigger or an alert to the asset controller relating to the incomplete blockchain transaction (see [0095-0098].)

With respect to claim 18
The combination of Zinder and Developer Guide teaches the limitations of claim 16.  Developer Guide further teaches: in response to the signal and/or the electronic notification, modifying the incomplete blockchain transaction, preferably wherein modification comprises providing at least one cryptographic signature (Under “Signature Hash Types” section, OP_CHECKSIG extracts a non-stack argument from each signature it evaluates, allowing the signer to decide which parts of the transaction to sign. Since the signature protects those parts of the transaction from modification, this lets signers selectively choose to let other people modify their transactions.)

With respect to claim 19
The combination of Zinder and Developer Guide teaches the limitations of claim 16.  Zinder further teaches: the signal or electronic notification comprises: the incomplete blockchain transaction, and/or information relating to the a location of, or means of access to, the incomplete blockchain transaction; and/or information relating to the incomplete blockchain transaction (see [0098])

With respect to claim 22
The combination of Zinder and Developer Guide teaches the limitations of claim 20.  Zinder further teaches: the memory comprises additional computer-executable instructions that, as a result of being executed by the at least one processor (see [0146]), further cause the autonomous computing agent to: send the incomplete blockchain transaction to asset controller (see [0095-0098])

With respect to claim 23
The combination of Zinder and Developer Guide teaches the limitations of claim 1.  Zinder further teaches: sending a signal and/or an electronic notification to the notification address that is provided as metadata within an unlocking script of an input of a transaction (Txi) on the blockchain ([0098], if the processor determines that the source participant does not own sufficient quantity the transaction will be aborted and the order submitting user notified; see also [0067] for “… metadata within an unlocking script….”; see also [0127], The permanent record is stored as a transaction on the blockchain. The blockchain transaction that is created may include the following information regarding the transaction between the issuer and investor entities:….. 8) data or hashes for every signature that was executed (e.g. the contract name, the signer, timestamp, and additional metadata associated with the electronic signature),…)
Wherein the signal and/or the electronic notification provides a prompt, trigger or an alert to the asset controller relating to the incomplete blockchain transaction (see [0095-0098].)

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           5/19/2022